Reversing.
R.H. Miller, H.C. Taylor, F.E. Miller, W.H. Davis, and A.F. St. Clair were indicted in the Rockcastle circuit court charged with the crime of confederating or banding together to defraud the People's Bank of Rockcastle county. R.H. Miller on a separate trial was convicted, and his punishment fixed at confinement in the penitentiary for three years. The question of the sufficiency of the indictment when tested by a demurrer is presented for determination.
On the authority of two other cases of R. H. Miller v. Commonwealth, 248 Ky. 717, ___, ___ S.W.2d ___, ___, this day decided, the judgment is reversed, for proceedings consistent with this opinion and the opinion in those cases.